Citation Nr: 0525183	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-12 440	)	DATE
	)
MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 25, 
2002, for the award of service connection for PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 30 percent evaluation effective February 25, 
2002.  As the veteran is appealing the original assignment of 
the 30 percent rating following the award of service 
connection for PTSD, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

A March 2004 Decision Review Officer decision/Statement of 
the Case (SOC) awarded an increased 50 percent evaluation for 
PTSD retroactive to the original grant of service connection.  
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 
6 Vet. App. 35 (1993).  The veteran has not withdrawn his 
increased rating claim and as such, it remains in appellate 
status. 

This matter also comes before the Board on appeal from a May 
2004 rating decision, which denied entitlement to TDIU.  The 
Board notes the veteran requested a Travel Board hearing in 
connection with this claim in VA Form 9 dated in September 
2004.  However, the veteran subsequently withdrew his request 
in February 2005.  As such, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(e).




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's PTSD is currently productive of no more 
than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
difficulty in concentration; disturbances of motivation and 
mood; occasional nightmares and intrusive thoughts; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  Service connection for PTSD was denied in a June 2000 
rating decision.  The veteran did not appeal it, and the 
decision is final.

4.  The veteran filed his request to reopen a claim of 
entitlement to service connection for PTSD on February 25, 
2002.

5.  Service connection is currently in effect for PTSD rated 
as 50 percent disabling.

6.  The service-connected PTSD does not render the veteran 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD have not been met.  38 C.F.R. §§ 4.20, 
4.130, Diagnostic Code 9411 (2004); Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).
 

3.  The requirements for an effective date prior to February 
25, 2002, for a grant of service connection for PTSD, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.109, 3.156, 3.157, 3.160(e), 3.400(q)(1)(ii), (r) 
(2004). 

4.  Entitlement to TDIU is not established.  38 U.S.C.A. 
§§ 501, 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in December 2002 prior to the initial 
rating decision in September 2003, which granted service 
connection for PTSD and assigned a 30 percent rating 
effective February 25, 2002.  The veteran filed his notice of 
disagreement (NOD) in September 2003.  He disagreed with the 
initial 30 percent rating and the effective date for the 
award of service-connected benefits for PTSD.  

As the veteran's claim was originally for service connection 
and the VCAA notification was issued prior to a determination 
on the merits of his original claim, the Board finds the 
veteran was not prejudiced.  Moreover, pursuant to VAOPGCPREC 
8-2003 (December 22, 2003), 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a newly raised claim.  As noted 
above, the veteran took issue with the original 30 percent 
rating and the effective date in his September 2003 NOD.  
According to VAOPGCPREC 8-2003, if in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue a statement of the case (SOC) if the disagreement 
is not resolved.  The RO properly issued a March 2004 SOC, 
which contained the pertinent criteria for establishing an 
increased rating and an earlier effective date, the new 
issues.  Moreover, the RO awarded an increased 50 percent 
rating retroactive to the original grant of service 
connection.  As such, the Board finds that the notice 
provisions of the VCAA have been satisfied. 

With regard to the TDIU claim, the RO issued a VCAA notice 
letter in November 2003.  The RO initially denied the claim 
in a May 2004 rating decision.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

In addition, the requirements with respect to the content of 
the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

While the December 2002 VCAA letter did not specifically 
inform the veteran of the evidence necessary to substantiate 
his claims of entitlement to an increased rating for PTSD and 
an earlier effective date, the March 2004 SOC and the 
December 2004 supplemental statement of the case (SSOC), 
sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate those claims.  
The November 2003 VCAA letter specifically notified the 
veteran that evidence necessary to substantiate his TDIU 
claim would be evidence tending to show that he had one 
service-connected disability ratable at 60 percent or more, 
or two or more service-connected disabilities, at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined disability rating to 70 
percent or more.  The veteran was further asked to submit the 
necessary Release of Information forms that would enable the 
RO to assist him in obtaining any private records he wished 
the RO to get in support of his claim.  

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims as indicated in the documents delineated above.  
Moreover, in response to the December 2004 SSOC, the veteran 
indicated that he had no additional evidence or argument to 
submit in support of his claims.  Finally, in response to the 
February 2005 letter indicating that his claims were being 
certified to the Board, the veteran again indicated that he 
had no additional evidence or argument to submit.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, and reports of VA examination, have been 
obtained in support of the claims on appeal.  The Board notes 
the veteran is a recipient of Social Security Disability.  
These records have not been associated with the claims 
folder.  However, a remand to obtain these records is not 
necessary as there is no indication from either the record or 
the veteran that the disability compensation, which began in 
2001, was awarded based on any other records but the VA 
outpatient treatment records already associated with the 
claims folder.  Further, in light of the fact that the 
veteran indicated in January and February 2005, through his 
attorney, that he has submitted all evidence in connection 
with his claims, the decision to proceed in adjudicating 
these claims does not, therefore, prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  Increased Rating

The veteran contends that his service-connected PTSD warrants 
a rating in excess of 50 percent disabling due to such 
symptoms social isolation, hypervigilance, irritability, 
nightmares, poor concentration, hyperstartle response, and 
intrusive thoughts.  

The veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 
9411, the Schedule of Ratings for Mental Disorders provides 
that a 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Board has thoroughly reviewed all the evidence of record 
to include, but not limited to, service medical records; 
statements of the veteran; reports of VA examination dated 
between 2000 and 2004; and VA outpatient treatment records 
dated between 1998 and 2004.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the veteran's PTSD 
more closely approximates the criteria for the currently 
assigned 50 percent rating.  38 C.F.R. § 4.7.  

In this regard, VA outpatient treatment records dated between 
1998 and 1999 indicate the veteran carried a dual diagnosis 
for a psychiatric illness and substance abuse.  In June 1998, 
there were few signs of PTSD.  While the veteran still 
experienced intrusive thoughts, he denied flashbacks or 
nightmares.  In April 1999, dysthymia was considered 
secondary to substance abuse.  In June 1999, the veteran had 
good judgment.  In July 1999, the veteran informed treatment 
providers that he had no nightmares.  

The Board notes the veteran was assigned a Global Assessment 
of Functioning Scale Score (GAF) of 46 in May 1999.  The GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994) (DSM-IV)).  Scores ranging from 41 to 50 do 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job), which is reflected 
in the current 50 percent rating.  Id.   

Upon VA examination in March 2000, the veteran denied 
hallucinations or compulsive disorders.  He complained of 
only occasional nightmares.  His insight and judgment were 
intact.  His thoughts were goal directed.  The veteran 
endorsed hypervigilance, but indicated that he was not 
paranoid only acutely aware of what was going on around him.  
The veteran was oriented to person, place and time.  His 
memory was intact for immediate and recent events.  His 
speech was not pressured.  Psychosocial and environmental 
stressors were moderate.  The veteran did not endorse 
suicidal or psychotic features.  He was assigned a GAF of 65-
70 reflective of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  

VA outpatient treatment records dated between 2001 and 2004 
were devoid of suicidal ideation or depression.  The veteran 
endorsed only a couple of flashbacks and occasional 
nightmares.  His mood was recorded as stable on multiple 
occasions.  He was noted to be feeling less anger.  There was 
no history of suicide attempts. The veteran denied panic 
attacks.  His judgment and insight were good.  GAF scores 
ranged from 44 to 50 reflecting some serious symptoms, to 
include social isolation, irritability, intrusive thoughts, 
and aggressive impulses.  This score was also assigned for 
some serious impairment in social or occupational functioning 
(e.g., his complaints of few friends and his inability to 
keep a steady job).

During the veteran's January 2003 VA examination, he denied 
any inpatient treatment.  The veteran did complain of 
distressing memories of service at the rate of about two 
times per month.  The veteran did not display any 
psychological distress or any physiological reactivity.  His 
affect was restricted and he did complain of irritability, 
social isolation, and difficulty concentrating.  His speech 
was of normal rate and rhythm.  He was well oriented to 
person, place, and time.  There was little evidence of any 
flashbacks.  The veteran denied delusions or hallucinations.  
The veteran regarded his sleep problems as mild.  The 
examiner noted the veteran's presentation via both 
psychiatric interview and psychological testing was 
consistent with PTSD of a moderate degree.  He was assigned a 
GAF of 50-55 reflect moderate symptoms or moderate difficulty 
in social or occupational functioning.  

Finally, upon VA examination in November 2004, the veteran 
remained socially isolated.  He indicated that he could not 
get along with people.  The veteran's mood was upbeat and his 
affect was congruent.  There were no apparent impairments to 
his communication skills or thought process.  Eye contact was 
appropriate.  Thought processes were fluid, logical, and 
linear.  There was no suggestion of any current 
hallucinations, delusions, or illusion.  There was some 
narcissistic personality traits suggested.  The examiner 
found the veteran described only minimal effects both in 
terms of frequency and intensity of PTSD symptomatology.  The 
veteran was capable of self-care and financial management.  
Though the veteran was chronically unemployed, the examiner 
noted the veteran did not have occupational goals or 
aspirations. 

While a 50 percent rating is warranted in the instant case, 
there is no objective medical evidence to give rise to an 
initial 70 percent rating.  While the veteran was unable to 
establish and maintain effective relationships and there were 
some complaints of aggressive behavior or dangerous impulses, 
these are reflected in the current 50 percent rating.  As 
delineated by the evidence outlined above, the PTSD 
symptomatology has not been productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene. 

In the case at hand, the veteran's representative has argued 
that the veteran is entitled to an extra-schedular 
evaluation.  The RO considered the criteria for assignment of 
an extraschedular evaluation in the March 2004 Decision 
Review Officer decision/SOC; however, it did not grant an 
increased evaluation for the disability at issue on this 
basis.  The Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
VA Undersecretary for Benefits or the Director of the VA 
Compensation & Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the unusual case, where the schedular evaluation is found to 
be inadequate, an extraschedular evaluation may be assigned 
commensurate with impairment in the average earning capacity 
due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the veteran's PTSD presented 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1. 

The schedular evaluation in this case is not inadequate.  
There is no evidence of an exceptional disability picture in 
this case. The veteran has not required any hospitalization 
for his PTSD.  The veteran has not offered any objective 
evidence of any symptoms due to the PTSD that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).



II.  Earlier Effective Date

The veteran essentially contends that he is entitled to an 
earlier effective date for the grant of service connection 
for PTSD.  Specifically, he contends that the 50 percent 
disability rating should be effective as of the date of his 
original claim in August 1999.   The veteran's representative 
argued the effective date should be 1998, the date of his 
"most recent claim prior to this one."  See letter dated 
March 19, 2004.  However, as noted above, the veteran filed 
his original claim in August 1999.  Thus, the Board construes 
this date as the desired date for the award of service 
connection for PTSD.

Appellate review will be initiated by a notice of 
disagreement and must be filed within one year from the date 
of mailing of the notice of the result of initial review or 
determination.  38 U.S.C.A. §§  7105(a), (b)(1); 38 C.F.R. 
§§  20.302, 20.1103.  Pursuant to 38 U.S.C.A. § 7105(c), if 
no notice of disagreement is filed, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as otherwise 
provided.  The exception to this is found at 38 U.S.C.A. 
§ 5108, which states "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Thus, once a RO 
decision becomes final under 38 U.S.C.A. § 7105(c), absent 
the submission of new and material evidence, the claim cannot 
be reopened or readjudicated by VA.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103; Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  The 
effective date of service connection based on new and 
material evidence reopening a claim received after a final 
disallowance, is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r). 

Historically, service connection for PTSD was denied in a 
June 2000 rating decision.  Notice of the decision and his 
appellate rights were mailed to the veteran in June 2000.  
The veteran did not appeal the decision, and it is final.  
See 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  

On February 25, 2002, the RO received the veteran's request 
to reopen his claim of entitlement to service connection for 
PTSD.  Specifically, the veteran's representative indicated, 
"[I]f there is no claim pending please consider this to be a 
request to reopen the most recently denied service connection 
PTSD claim..."  Service connection was awarded in a September 
2003 rating decision.  The decision was based on a diagnosis 
of PTSD, verified in-service stressors, and a nexus between 
the two.  A 30 percent rating was awarded effective February 
25, 2002.  The veteran disagreed with the February 25, 2002, 
effective date in his September 2003 NOD.  In March 2004, the 
RO awarded an increased 50 percent rating retroactive to the 
original award of service connection. 

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's claim must be denied.  The Board 
has thoroughly reviewed the veteran's claims file, and all 
the RO decisions contained therein.  The June 2000 RO 
decision denying the veteran's original claim for service 
connection for PTSD became final when the veteran did not 
file a notice of disagreement within the one year time frame 
from notification of that adverse determination.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

Accordingly, as the Board has found that there are no non-
final claims of record for service connection for PTSD prior 
to February 25, 2002, that the June 2000 RO decision was 
final, and that the veteran filed his request to reopen his 
claim on February 25, 2002, an earlier effective date is not 
warranted.  38 C.F.R. § 3.400(q)(1)(ii), (r). 



III. Entitlement to TDIU

The veteran filed his claim of entitlement to TDIU in March 
2004.  He did not file a formal application.  He indicated 
that his service-connected PTSD prevented him from securing 
or following any substantially gainful occupation.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for PTSD only.  A 50 percent rating has been in effect from 
February 25, 2002.  Therefore, he does not meet the specific 
percentage requirements of 38 C.F.R. § 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), it then becomes necessary to consider the 
veteran's claim under 38 C.F.R. § 4.16(b) subjective 
criteria.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rating totally disabled. 38 C.F.R. 
§ 4.16(b).  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a). Id.

The issue is then whether the veteran's service connected 
PTSD, precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder, to include VA outpatient treatment records dated 
between 1998 and 2004, and reports of VA examination dated 
between 2000 and 2004, were reviewed.  A March 2000 VA 
examination indicates the veteran reported his last steady 
employment was in May 1998 as a welder and that job ended due 
to his being laid off secondary to migraine headaches.  The 
examiner further noted the veteran had 28 jobs in 28 years.  
He reported his longest job lasted five years and this was as 
a sheet metal fabricator and welder.  He stated that he was 
fired several times because of his "attitude and 
absenteeism."  He further indicated that he quit several 
jobs. 

Upon VA examination in November 2004, the examiner noted that 
the veteran had been doing a few odd jobs to pick up any 
extra money, but had not sought steady employment.  The 
examiner noted the veteran reported receiving Social Security 
disability benefits for PTSD and chronic knee and back 
problems.  The veteran intimated that he usually felt that he 
knew better than his supervisors how to do a job but that 
they sometimes interfered with him doing his job the way he 
felt it should be done.  The examiner stated that the veteran 
appeared quite comfortable with his unemployment and that he 
did not have any occupational goals or aspirations.  The 
veteran's unemployment was deemed self-imposed as a result of 
narcissistic personality traits rather than the direct result 
of PTSD symptoms.

The veteran has not submitted any evidence in support of his 
TDIU claim.  As shown by the most recent medical evidence of 
record, the veteran's unemployment was determined to be self-
imposed rather than a result of his PTSD.  Aside from the 
veteran's own contentions, there is no medical evidence to 
support his assertions of unemployability due solely to his 
service-connected PTSD.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash, 8 Vet. App. at 227; Fisher v. Principi, 4 Vet. App. 
57, 60 (1993); VAOPGPREC 6-96 (August 16, 1996).  In 
addition, the Board is required to address the issue of 
entitlement to TDIU under 38 C.F.R. § 4.16(b) again only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence that the 
veteran may be unable to secure or follow a substantially 
gainful occupation due to his service-connected disability. 
Id.

As it has been determined that the veteran's service-
connected PTSD when standing alone does not render him unable 
to follow a substantially gainful occupation, referral to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is not necessary pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Floyd, 8 Vet. App. at 96; Bagwell, 9 Vet. 
App. at 338-339.

Accordingly, the veteran's claim for entitlement to TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.

Entitlement to an effective date prior to February 25, 2002, 
for the award of service connection for PTSD is denied.

Entitlement to TDIU is denied.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


